Order appealed from modified by striking therefrom all after the word “ either ” in line two of the decretal part of said order as printed, to the end thereof, and inserting the following: “In this matter as it may be advised, and that, in default thereof, the proceedings shall be deemed abandoned by the petitioner, and on filing an affidavit showing such default, the landowners may enter an order, of course, to that effect, and requiring the petitioner to pay to the landowners their reasonable costs and expenses in the proceeding, to be ascertained by a referee to be appointed by the court at Special Term for that purpose.” Neither party allowed costs of this appeal.